JS 44 (Rev. 10/20)                                    CIVILDocument
                                     Case 2:20-cv-05853-HB  COVER1SHEET
                                                                    Filed 11/20/20 Page 1 of 11
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                            DEFENDANTS
          K. TERRELL HUTCHINS                                                                                MOUNTAIN RUN SOLUTIONS
                                                                                                             EXPERIAN INFORMATION SOLUTIONS
    (b)   County of Residence of First Listed Plaintiff              PHILADELPHIA                            County of Residence of First Listed Defendant UTAH COUNTY, UT
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                        THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
      Andrew M. Milz, Esquire
      Flitter Milz, PC
      450 OF
II. BASIS   N. JURISDICTION
               Narberth Avenue,  Suite 101
                              (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
      Narberth, PA 19072                                                                                  (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                ✖   3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ✖ 1          1      Incorporated or Principal Place         4     4
                                                                                                                                                         of Business In This State

    2   U.S. Government                    4   Diversity                                            Citizen of Another State            2     ✖    2   Incorporated and Principal Place           5         5
          Defendant                              (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                    Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                       Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                            FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                   PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                     365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                 Product Liability         690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                   367 Health Care/                                                                                     400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                 Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                         Personal Injury                                                 820 Copyrights                   430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’               Product Liability                                               830 Patent                       450 Commerce
    152 Recovery of Defaulted                Liability                   368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                           Injury Product                                                      New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                   Liability                                                       840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment              Liability                  PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets     ✖   480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle                370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle                371 Truth in Lending              Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability            380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                   Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                       385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -                Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                            Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                  PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights           Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                       463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                   510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                         Sentence                                                            or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations               530 General                                                        871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -       535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                   Other:                        462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -       540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                            Other                        550 Civil Rights                  Actions                                                                State Statutes
                                        448 Education                    555 Prison Condition
                                                                         560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                       3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                              Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                (specify)                 Transfer                          Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           15 U.S.C. Section 1681
VI. CAUSE OF ACTION                        Brief description of cause:
                                           Fair Credit Reporting Act
VII. REQUESTED IN                               CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
November 20, 2020                                                         /s/Andrew M. Milz
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
                Case 2:20-cv-05853-HB Document 1 Filed 11/20/20 Page 2 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 K. TERRELL HUTCHINS
 7324 Boreal Place
 Philadelphia, PA 19153

                                  Plaintiff,
                    vs.
                                                           CIVIL ACTION
 MOUNTAIN RUN SOLUTIONS, LLC.
 313 E. 1200 S. Suite 102                                  NO.
 Orem, UT 84058

     and

 EXPERIAN INFORMATION SOLUTIONS, INC.
 601 Experian Way
 Allen, TX 75013

                                  Defendants.


                                               COMPLAINT

I.          INTRODUCTION

           1.      This is an action for damages brought by a consumer pursuant to the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq., and the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §1692e(8).

           2.      The FCRA requires data furnishers to provide accurate information to credit

reporting agencies and to conduct a proper investigation of disputed information. 15 U.S.C.

§1681s-2.

           3.       The FCRA also requires credit reporting agencies to report accurate information

and to conduct a proper reinvestigation of disputed information. 15 U.S.C. §1681e(b) and

§1681i.
             Case 2:20-cv-05853-HB Document 1 Filed 11/20/20 Page 3 of 11




        4.       The FDCPA prohibits debt collectors from communicating information it knew

or should have known was false. 15 U.S.C. §1692e(8).

II.      JURISDICTION

        5.      Jurisdiction arises under 15 U.S.C. § 1681p, 1692k(d), and 28 U.S.C. §§ 1331,

1337.

III.     PARTIES

        6.      Plaintiff K. Terrell Hutchins (“Terrell”) is a consumer who resides at the address

captioned above.

        7.       Defendant Mountain Run Solutions, LLC (“Mountain Run”) is a foreign limited

liability company with an office for the regular transaction of business at the captioned address.

        8.       Mountain Run regularly engages in the collection of consumer debts using the

mails and telephone.

        9.       Mountain Run regularly attempts to collect consumer debts alleged to be due

another.

       10.       Mountain Run is a “debt collector” as that term is contemplated in the FDCPA,

15 U.S.C. § 1692a(6).

       11.       Mountain Run regularly and in the ordinary course of business furnishes

information to one or more consumer reporting agencies about credit transactions or experiences

with consumer(s), 15 U.S.C. §1681s-2(b), and is a credit “furnisher” under the FCRA.

       12.      Defendant Experian Information Solutions, Inc. (“Experian”) is a foreign

corporation with an office for the regular transaction of business at the captioned address.

       13.      Experian is a “consumer reporting agency” as defined in 15 U.S.C. § 1681a(f).




                                                 2
            Case 2:20-cv-05853-HB Document 1 Filed 11/20/20 Page 4 of 11




      14.        Experian regularly engages in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing consumer reports to

third parties.

      15.        Experian disburses or provides such consumer reports to third parties under contract

for monetary compensation.

IV.       STATEMENT OF CLAIM

Inaccurate Reporting of a “Mixed” File

      16.        In or around May 2020, Plaintiff K. Terrell Hutchins (“Terrell”) reviewed his

Experian credit report and noticed that a debt from Mountain Run he did not recognize was on his

report.

      17.        Upon further investigation, Plaintiff learned that the alleged debt – account

#10221XXXX with a reported balance of $4019 – appeared related to a home alarm system

account belong to his father, though the balance was substantially inflated.

      18.        Plaintiff K. Terrell Hutchins is 30 years old and has a different social security

number and date of birth than his father Kelly T. Hutchins, who is 60. At the time of the disputes,

Terrell also had a different mailing address.

      19.        Mountain Run had been inaccurately reporting a debt attributed to the father on the

son’s credit report.

      20.        Due to Defendants’ faulty procedures, Defendants mixed the credit file of Plaintiff

and that of his father with respect to the inaccurate account information and other personal

identifying information.

      21.        By letters dated May 15, 2020, July 6, 2020, and September 2, 2020, Terrell sent

written dispute letters to Experian specifically requesting that the credit bureau notify Mountain




                                                  3
           Case 2:20-cv-05853-HB Document 1 Filed 11/20/20 Page 5 of 11




Run that its credit tradeline was being disputed and that an investigation must result in the tradeline

being deleted from Terrell’s credit report.

    22.        Terrell’s disputes specifically state “Mountain Run solutions is mistakenly

attributing this debt to me. The debt belongs to my father.”

    23.        Upon information and belief each of Terrell’s disputes was transmitted by Experian

via Automated Consumer Dispute Verification (or ACDV) to Mountain Run.

    24.        Despite Terrell’s disputes, the negative information remains on his Experian

consumer reports today.

    25.        Mountain Run and Experian failed to conduct a reasonable investigation of any of

Terrell’s disputes.

Governing Law

    26.        Plaintiff has written repeatedly to Experian to dispute its reporting of Mountain

Run’s false and inaccurate credit information, requesting a reinvestigation, and requesting that the

inaccurate reporting be deleted.

    27.         Under the FCRA, the Credit Bureaus are required to report accurate information

and to conduct a reasonable investigation of disputed information. 15 U.S.C. §1681e(b) and

§1681i.

    28.         Experian failed to conduct a reasonable and adequate investigation into

Plaintiff’s disputed credit reporting and continued to report false and inaccurate information to

any potential credit grantor who accessed Plaintiff’s credit report.

    29.         Experian knows it has systemic problems merging or mixing credit files, yet has

failed to implement practices that would resolve these systemic problems.




                                                  4
          Case 2:20-cv-05853-HB Document 1 Filed 11/20/20 Page 6 of 11




    30.         Indeed, Experian knows it has systemic problems resulting in mixing files of

fathers and sons with similar names but different personal identifying information. In those

cases, Experian advises consumers to send a dispute: “If your credit file does become mixed, you

need to follow a simple process to separate the files.” https://www.experian.com/blogs/ask-

experian/separating-credit-reports-of-father-and-son/. While Terrell commenced the dispute

process, Experian failed to conduct any reasonable investigation on its end.

    31.         Experian has willfully and/or negligently failed and refused to conduct a

reasonable investigation and remove the inaccurate credit information pertaining to the Mountain

Run account.

    32.         Pursuant to 15 U.S.C. § 1681s-2(b), a furnisher of information, such as Mountain

Run, has a duty upon notice of dispute to conduct an investigation with respect to the disputed

information and report the results of the investigation to the consumer reporting agency. The

investigation must be done reasonably and adequately.

    33.        Mountain Run also violated the FDCPA. At all times relevant hereto, Mountain

Run knew or should have known that it was reporting false and derogatory information about

Plaintiff in connection with the account. 15 U.S.C. §1692e(8).

    34.         Mountain Run is still reporting false and inaccurate information about the

Account on Plaintiff Terrell’s credit report.

    35.         At all times relevant hereto Mountain Run knew or should have known that it

was reporting false and derogatory information about Plaintiff in connection with the Account.

    36.         Mountain Run has willfully and/or negligently failed and refused to remove the

inaccurate credit reporting information.




                                                5
           Case 2:20-cv-05853-HB Document 1 Filed 11/20/20 Page 7 of 11




    37.            Mountain Run has willfully and/or negligently failed and refused to conduct a

reasonable investigation of Terrell’s disputes.

Defendants’ Actions and Inactions Harmed Plaintiff

    38.            As a result of each Defendant’s willful, wanton, reckless, and/or negligent

action, Plaintiff has been damaged.

    39.            As a result of the false and derogatory information reported by each Defendant,

Plaintiff has been damaged.

    40.            Defendants have been reporting the inaccurate information through the issuance

of false and inaccurate credit information and consumer credit reports that it has disseminated to

various persons and credit grantors, both known and unknown from at least May 2020 through

the present.

    41.            Plaintiff has suffered mental anguish, emotional distress, worry, humiliation, and

embarrassment as a result of Defendants’ actions.

    42.            Plaintiff has suffered pecuniary loss, been denied credit, and expended

significant time and effort trying to address the inaccurate information on his credit reports.

    43.            Plaintiff’s attempts to have the Defendants honor his clear and proper disputes

have gone unfulfilled, and his only remedy is to pursue formal legal action to enforce compliance

in this Court.

                    COUNT I - FAIR CREDIT REPORTING ACT
           (K. TERRELL HUTCHINS v. MOUNTAIN RUN SOLUTIONS, LLC)

    44.            Plaintiff repeats the allegations contained above as if the same were here set

forth at length.

    45.            Mountain Run has violated the Fair Credit Reporting Act by willfully and/or

negligently failing to comply with the requirements imposed under 15 U.S.C. §1681s-2(b),



                                                    6
                Case 2:20-cv-05853-HB Document 1 Filed 11/20/20 Page 8 of 11




including the failure to fully and properly investigate Plaintiff K. Terrell Hutchins’ disputes and

by failing to correctly report results of an accurate investigation to each of the Credit Bureaus.

    46.             Defendants have violated the Fair Credit Reporting Act by willfully and/or

negligently failing to conduct a reasonable investigation of the consumer’s dispute and by

reporting false credit information about Plaintiff after being put on proper notice of the

inaccuracy.

          WHEREFORE, Plaintiff, K. Terrell Hutchins demands judgment against Defendant

Mountain Run Solutions, LLC for:

                   (a)       Actual and compensatory Damages;

                   (b)       Punitive damages;

                   (c)       Attorney’s fees and costs;

                   (d)       A declaration that the reporting is false and inaccurate, and

                   (e)       Such other and further relief as the Court shall deem just and proper.

                  COUNT II - FAIR CREDIT REPORTING ACT
     (K. TERRELL HUTCHINS v. EXPERIAN INFORMATION SOLUTIONS, INC.)

    47.         Plaintiff repeats the allegations contained above as if the same were here set forth at

length.

    48.         Experian willfully and/or negligently violated the provisions of the FCRA in the

following respects:

          (a)            by failing, in the preparation of the consumer reports concerning Plaintiff, to

                         follow reasonable procedures to assure maximum possible accuracy of the

                         information in the reports;

          (b)            by failing to conduct a reasonable investigation or reinvestigation of

                         Plaintiff’s disputes;



                                                       7
              Case 2:20-cv-05853-HB Document 1 Filed 11/20/20 Page 9 of 11




        (c)            By willfully and/or negligently failing to comport with FCRA sections 1681i

                       and 1681e(b).

        WHEREFORE, Plaintiff, K. Terrell Hutchins demands judgment against Defendant

Experian Information Solutions, Inc. for:

                 (a)      Actual and compensatory Damages;

                 (b)      Punitive damages;

                 (c)      Attorney’s fees and costs;

                 (d)      A declaration that the reporting is false and inaccurate, and

                 (e)      Such other and further relief as the Court shall deem just and proper.

                     COUNT III - FAIR DEBT COLLECTION PRACTICES ACT
                 (K. TERRELL HUTCHINS v. MOUNTAIN RUN SOLUTIONS, LLC)

    49.          Plaintiff repeats the allegations contained above as if the same were here set forth

at length.

    50.          Mountain Run has violated the Fair Debt Collection Practices Act by

communicating or threatening to communicate to any person credit information which is known

or which should be known to be false. 15 U.S.C. §1692e(8).

        WHEREFORE, Plaintiff, K. Terrell Hutchins demands judgment against Defendant

Mountain Run Solutions, LLC for:

                 (a)      Actual and statutory damages;

                 (b)      Attorney’s fees and costs; and

                 (c)      Such other and further relief as the Court shall deem just and proper.




                                                    8
        Case 2:20-cv-05853-HB Document 1 Filed 11/20/20 Page 10 of 11




V.    DEMAND FOR JURY TRIAL

      Plaintiff demand trial by jury as to all issues so triable.

                                                      Respectfully submitted:


Date: November 20, 2020                               /s/Andrew M. Milz
                                                      CARY L. FLITTER
                                                      ANDREW M. MILZ
                                                      JODY THOMAS LÓPEZ-JACOBS
                                                      Attorneys for Plaintiff

                                                      FLITTER MILZ, P.C.
                                                      450 N Narberth Ave, Ste 101
                                                      Narberth, PA 19072
                                                      610-266-7863




                                                 9
Case 2:20-cv-05853-HB Document 1 Filed 11/20/20 Page 11 of 11
